           Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 1 of 23


 1   RYAN J. MARTON (SBN 223979)
     ryan@martonribera.com
 2   CAROLYN CHANG (SBN 217933)
     carolyn@martonribera.com
 3   HECTOR J. RIBERA (SBN 221511)
     hector@martonribera.com
 4   CHIEN-JU ALICE CHUANG (SBN 228556)
     cjalice@martonribera.com
 5   PHILLIP J. HAACK (SBN 262060)
     phaack@martonribera.com
 6   LAUREN E. WHITTEMORE (SBN 255432)
     lwhittemore@martonribera.com
 7
     MARTON RIBERA SCHUMANN & CHANG LLP
 8   548 Market Street, Suite 36117
     San Francisco, CA 94104
 9   Tel.: (415) 360-2511

10   Attorneys for Zoho Corporation Pvt. Ltd

11                                   UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
13
      ZOHO CORPORATION PVT. LTD,                    Case No: 3:20-cv-01869-VC
14
                        Plaintiff,                  FIRST AMENED COMPLAINT FOR:
15           v.                                     (1) VIOLATION OF DEFENSE OF TRADE
                                                        SECRETS ACT;
16
      FRESHWORKS, INC.                              (2) VIOLATION OF CALIFORNIA
17                                                      UNIFORM TRADE SECRETS ACT;
                        Defendant.
18
19

20
21
22
23
24
25
26
27
28



     FIRST AMENDED COMPLAINT
              Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 2 of 23


 1            Zoho Corporation Pvt. Ltd. (“Plaintiff” or “Zoho”), by and through its attorneys, brings this
 2   First Amended Complaint against Defendant Freshworks, Inc. (“Defendant” or “Freshworks”) and
 3   alleges as follows:
 4                                             INTRODUCTION
 5            1.     From its inception, Freshworks built its business upon the theft and misuse of Zoho’s
 6   confidential business information. Founded by two former Zoho employees, Girish Mathrubootham
 7   (formerly a Vice President of Product Management at Zoho) and Shan Krishnasamy (formerly a
 8   Zoho Technical Architect working under Mr. Mathrubootham), Freshworks secured initial funding
 9   through use of Zoho’s non-public financial information and has since engaged in a systematic
10   practice of gaining access to and using confidential Zoho customer and competitive market
11   information. Specically, Freshworks has (1) poached more than one hundred Zoho employees over
12   the last several years in order to gain access to Zoho’s confidential information, (2) pressured Zoho’s
13   business partners to divulge Zoho confidential customer information and (3) recently improperly
14   obtained direct access to Zoho’s confidential Customer Relationship Management (CRM) database
15   that includes specific confidential details regarding Zoho’s customers, sales leads, revenue and
16   product development information. Freshworks has used Zoho’s confidential trade secret information
17   in order to gain an unlawful competitive advantage.
18            2.     Founded almost twenty-five years ago, Zoho is one of the world’s leading providers of
19   web-based business software and information technology tools. Zoho has spent more than two
20   decades developing software solutions for nearly all aspects of business. Zoho has spent hundreds of
21   millions of dollars and countless man hours studying and learning about the needs of the business
22   software market, developing customer relationships and prospects, and developing solutions to meet
23   those needs and serve its customers and propects. A critical part of Zoho’s learning is through its
24   own use of its prodcuts. As a company run completely on its own software solutions, Zoho’s own
25   experience using its software to run a business gives Zoho unique insight into market needs and
26   demands, enabling it to better plan product features and releases, including what type of products
27   customers will want, what specific features should be included, and the best way to interface with
28   users.



     FIRST AMENDED COMPLAINT                             1
           Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 3 of 23


 1          3.      Many of Zoho’s product offerings originated as tools developed for Zoho’s own
 2   internal use. For example, Zoho included a bug tracking module in its Zoho Projects product based
 3   on the requirements of several of its own products teams’ internal development and use of the
 4   software. See https://www.zoho.com/general/blog/zoho-runs-on-zoho.html. Consequently, Zoho
 5   employees throughout the entire organization, when performing their normal duties, contribute to and
 6   have knowledge of Zoho’s plans for future product development and offerings through their own use
 7   of and requirements for Zoho’s software tools. This type of internally generated information gives
 8   Zoho a competitive advantage in the market.
 9          4.      Zoho continues to innovate and consult both internally and with its customers on the
10   development of new features and cloud-based offerings to serve the evolving needs of businesses.
11   The relationship Zoho builds with its customers, business leads, and its own workforce provides
12   Zoho with valuable feedback regarding the use and features of Zoho products. These relationships
13   and dynamics are an integral part of Zoho’s success, differentiating it from other providers and
14   enabling its continued leadership and competitiveness in the market.
15          5.      Accordingly, Zoho goes to great lengths to protect the confidentiality of such
16   information. For example, access to Zoho confidential business information such as customer
17   contacts, potential leads, market information including customer preferences, and product plans are
18   limited to employee use in furtherance of their job duties. Zoho requires its employees to execute
19   non-disclosure agreements promising to keep any Zoho trade secrets, confidential business
20   information, technical information and non-public know-how (including information regarding
21   company finances, employees, compensation, research and development, manufacturing and
22   marketing) in confidence and not to disclose such information outside of Zoho both during and after
23   their employment. Employee confidentiality obligations extend to all confidential business
24   information, including technical information, product development roadmaps, marketing plans, and
25   customer lists and potential leads tracked in Zoho’s databases.
26          6.      Having worked at Zoho for nine years prior to their founding of Freshworks, Messrs.
27   Mathrubootham and Krishnasamy were privy to confidential Zoho product, financial, pricing, and
28   customer information and were well aware of Zoho employees’ creation of and access to Zoho



     FIRST AMENDED COMPLAINT                           2
           Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 4 of 23


 1   competitive business information. Despite being well aware of his confidentiality obligations
 2   restricting use of any Zoho confidential information, shortly after leaving Zoho to start Freshworks,
 3   Mr. Mathrubootham improperly included Zoho confidential (product specific) revenue figures in
 4   early Freshworks investor pitch materials to secure initial investments. After learning of this, Zoho
 5   promptly raised the impropriety of such use with Mr. Mathrubootham who agreed to remove Zoho’s
 6   confidential information from future investment pitch materials.
 7          7.        Despite this promise, on information and belief, Messrs. Mathrubootham and
 8   Krishnasamy further used Zoho know-how, product development, and market data to start
 9   Freshworks. While at Zoho, Mr. Mathrubootham was Vice President of Product Management for
10   ManageEngine, Zoho’s IT Management software. In that role, he was head of customer support for
11   ManageEngine, which offered him specialized and non-public knowledge of what Zoho (and thus
12   other similar mid-size companies) would need in a tool to provide efficient and effective support to
13   its customers.
14          8.        With nine years of this type of Zoho knowledge, Messrs. Mathrubootham and
15   Krishnasamy left Zoho to start Freshworks. Their first project was a prototype for a customer support
16   tracking and management software, exactly the type of services headed up by Mr. Mathrubootham at
17   Zoho. See https://www.freshworks.com/company/about/. They began this work in October 2010,
18   just as Zoho announced the release of Zoho Support (now Zoho Desk), Zoho’s own customer support
19   software tool under development while Mr. Mathrubootham was still at Zoho heading up customer
20   support for ManageEngine. See https://www.zoho.com/news/zoho-announces-zoho-support.html.
21          9.        Freshworks’ customer support software, known as Freshdesk, would launch less than a
22   year later. Thereafter, Freshworks continued to launch a series of software products mirroring those
23   offered by Zoho and that, on information and belief, were known to and used by Messrs.
24   Mathrubootham and Krishnasamy while employed at Zoho. For example, Freshworks’ second
25   product, Freshservice – an IT Service Management (ITSM) tool – launched in competition with
26   Zoho’s ManageEngine ServiceDesk Plus software, a tool that Mr. Mathrubootham worked on while
27   at Zoho. Freshworks then launched Freshsales in competition with Zoho CRM, Freshteam in
28   competition with Zoho Recruit, and Freshchat in competition with Zoho’s SalesIQ.



     FIRST AMENDED COMPLAINT                            3
            Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 5 of 23


 1          10.     Since then, Freshworks has continued the practice of misappropriating Zoho’s
 2   confidential and competitive business information to compete with Zoho. Knowing Zoho employees
 3   have unique knowledge of the market landscape (including confidential Zoho customer contacts,
 4   contacts at prospective Zoho customers and customer requirements) and Zoho’s development paths
 5   for its business tools, Freshworks has recruited over a hundred employees from Zoho to gain access
 6   to such confidential Zoho information.
 7          11.     Freshworks has made use of Zoho confidential customer data. Freshworks has been
 8   systematically contacting Zoho’s customers using Zoho confidential information. In some of these
 9   instances, Freshworks contacted Zoho’s customers at email addresses the customers created solely for
10   registration with Zoho’s cloud-based offerings. The only way Freshworks would have knowledge of
11   the email addresses it used to contact Zoho’s customers is through unauthorized direct access of
12   Zoho’s confidential CRM database, which houses Zoho’s confidential information about customers,
13   presale engagements and potential leads including private individual contact information, private
14   phone numbers, private email addresses, individual customer product needs, individual customers
15   product preferences, individual customer product and feature suggestions, historical purchasing
16   information, engagement history and Zoho revenue information.
17          12.     Freshworks has also sought to obtain confidential Zoho information from Zoho’s
18   Partners. Zoho has also made significant investments in the creation of a robust network of Partners,
19   including independent software vendors (ISVs) and channel partners that either re-sell Zoho software,
20   integrate their services with Zoho’s tools for end-user clients, or use Zoho’s software in providing
21   services to clients. The cooperative nature of Zoho’s relationship with its Partners and the integration
22   of their respective technical offerings often require Zoho and its Partners to exchange confidential
23   and proprietary technical, marketing, pricing, and customer information subject to strict
24   confidentiality obligations.
25          13.     Freshworks has contacted Zoho’s Partners and asked them to convert to Freshworks’
26   Partner programs. On information and belief, as part of this sales and marketing practice, Freshworks
27   is pressuring Zoho’s Partners to switch their Zoho-based sales contracts, clients, and projects to
28



     FIRST AMENDED COMPLAINT                            4
           Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 6 of 23


 1   Freshworks and disclose to Freshworks Zoho confidential information the Partners may have in their
 2   possession.
 3          14.     Instead of generating its own sales leads, mapping out its own product development
 4   plan, building a foundational relationship with customers, Freshworks is stealing and using Zoho
 5   confidential business information, piggybacking on Zoho’s long-term investments in product
 6   development and marketing strategy, and interfering with Zoho’s relationships with Partners to
 7   compete in the marketplace. In light of Freshworks’ misappropriation of Zoho’s confidential
 8   information and intentional interference with business relationships, Zoho brings this Complaint to
 9   prevent any further theft and misuse of its proprietary information, to prevent Freshworks from
10   continuing to disrupts its business relationships, and to stop Freshworks from gaining an unfair
11   business advantage through Zoho’s hardwork and leadership in the industry. Zoho has suffered and
12   will continue to suffer if Freshworks is allowed to continue its illegal tactics to access and use Zoho
13   trade secrets and other confidential information.
14                                                  PARTIES
15          15.     Zoho is a corporation duly organized and existing under the laws of the country of
16   India, with a principal place of business at Estancia IT Park,Plot No. 140 & 151, GST Road,
17   Vallancherry Village, Chengalpattu Taluk, Kanchipuram District 603 202, India, and is the parent of
18   Zoho Corporation, a wholly owned subsidiary corporation duly organized and existing under the laws
19   of the State of California, having its principal place of business at 4141 Hacienda Drive, Pleasanton,
20   California 94588.
21          16.     Freshworks is a company organized and existing under the laws of the State of
22   Delaware, with its headquarters located at 2950 S. Delaware Street, Suite 201, San Mateo, CA 94403.
23                                      JURISDICTION AND VENUE
24          17.     This Court has personal jurisdiction over Freshworks because Freshworks is
25   headquartered in this judicial district and has systematic and continuous contacts with the District.
26          18.     The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331
27   because Zoho alleges a claim under the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836, et seq.
28   The Court has subject matter jurisdiction over any related state law claims under 28 U.S.C. § 1367.



     FIRST AMENDED COMPLAINT                             5
             Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 7 of 23


 1           19.    Venue is proper in this district under 28 U.S.C. § 1391, because a substantial part of
 2   the acts constituting and injuries arising from the trade secret misappropriation, and interference with
 3   business relationships asserted herein have occurred and are occurring or have effect in this judicial
 4   district.
 5           20.    For purposes of intradistrict assignment under Civil Local Rules 3-2(c) and 3-5(b), this
 6   action will be assigned on a district-wide basis.
 7                                       FACTUAL ALLEGATIONS
 8           A.     Zoho Built Its Success Upon Its Deep Understanding of the Needs of Mid-Size
 9                  Companies

10           21.    Since its founding in 1996, Zoho has grown to a global software company with over

11   7,000 employees world-wide. Starting out with just a single network management software product,

12   almost twenty-five years later, Zoho now operates three divisions: (1) ManageEngine, offering a

13   suite of over 30 IT management software products from service management, to IT operations

14   management, to IT security management and analytics; (2) WebNMS, an enterprise-scale Internet of

15   Things (IoT) platform that enables business to manage remote assets, from data acquisition to device

16   management; and (3) Zoho.com, a web-based offering of over 50 apps addressing the software needs

17   of all departments within an organization, from CRM tools for sales departments, to email and

18   document management software for project management, to accounting and invoicing software for

19   finance departments, to recruiting and staff management tools for human resources.

20           22.    Zoho’s success lies in its deep understanding of and long-term commitment to the

21   needs of its customers, enabled by the company’s unique structure and culture. As a privately-held

22   company, Zoho is unburdened by external stakeholder pressures to hit development milestones or

23   revenue numbers divorced from the realities of market demand. This allows Zoho to set long-term

24   goals, to invest in building products and designing software packages and releases that it truly

25   believes customers will need, but may take longer to develop or gain traction in the marketplace.

26   Zoho.com was one such project, taking a long time to generate significant revenue, but has since

27   become the future vision for the company – providing a suite of software that can be used to run the

28   entirety of a business.



     FIRST AMENDED COMPLAINT                             6
            Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 8 of 23


 1          23.     Zoho similarly applies the long-term approach to the recruitment and development
 2   software engineers, the foundation of any software company. A true believer in practical and
 3   experiential learning, Zoho invests heavily in the recruitment of young talent from low-income
 4   households in India through its Zoho University program. At no cost to the recruits, Zoho trains them
 5   on the practical and hands-on skills needed to code and build software applications. Upon
 6   completion of the program, recruits are automatically inducted as employees with the skills, context,
 7   and understanding of how to build tools that will help companies like Zoho run on a day-to-day basis.
 8   See https://www.zohoschools.com/.
 9          24.     All Zoho employees, from its executives, to its engineers, to its accountants, and to its
10   salespeople, contribute to Zoho’s culture of experiential learning. All employees use Zoho’s software
11   tools in the daily performance of their duties. Zoho’s own experience using its software products
12   offers the company invaluable insight into what tools and features will make it easier for mid-size
13   companies to operate the different parts of their business. Thus, everyone across Zoho’s organization
14   contributes to the creation of valuable marketing and product development information that gives
15   Zoho a competitive advantage in the market. Zoho captures this highly confidential and proprietary
16   competitive information in its own internal Zoho Projects and ServiceDesk Plus applications.
17   Employees can also communicate with the relevant product team regarding any product concerns and
18   everything is collected and tracked using Zoho Projects. Thus, internally Zoho employees contribute
19   to and maintain data on how to improve Zoho’s products.
20          25.     With over two decades of engaging with mid-size companies to understand software
21   needs, Zoho has developed a vast knowledge of the business software market including developing a
22   network of customer and potential customer contacts and developing a deep catalogue of
23   requirements, product interests and feature requests for those customers and prospects. Zoho has
24   spent countless hours developing and maintaining this information. Because this information is of
25   tremendous value for product and feature development and for sales efforts, Zoho maintains this
26   information in strict confidence. The information is made available to it employees on a need to
27   know basis. In addition, every employee is required to execute a confidentiality agreement requiring
28   that all such information is kept confidential.



     FIRST AMENDED COMPLAINT                            7
           Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 9 of 23


 1          26.     Zoho also understands there are countless ways Zoho’s products can reach and benefit
 2   end users. As such, in addition to its internal sales channels, Zoho has invested significantly in
 3   building relationships with business Partners to provide end-users with the best possible software
 4   tools. Zoho partners with ISVs to integrate their respective technologies and provide robust solutions
 5   to customers. It also works with channel partners who may resell Zoho products or use Zoho
 6   products when providing end services to clients. Zoho’s culture of building relationships, services
 7   and products that benefit users in the long-term helps to nurture these partnerships and build Zoho’s
 8   ecosystem. This type of cooperation often requires Zoho to share confidential technical and customer
 9   and sales lead data with strategic partners. See https://www.zoho.com/partners/.
10          27.     But because Zoho’s knowledge regarding customer needs, its customer base, that it
11   built over two decades, and sales relationships are what give Zoho a competitive advantage, Zoho
12   rigorously protects its confidential information. All Zoho business Partners are bound by strict
13   confidentiality provisions, and all Zoho employees are required to execute non-disclosure
14   agreements, prohibiting them from using or disclosing Zoho confidential and proprietary information
15   outside of their work duties. Employee confidentiality obligations extend to all non-public Zoho
16   information, including customer lists, potential leads, technical information, marketing strategy, and
17   product ideas and feedback. Access to Zoho’s internal CRM databases that house contact
18   information for all its customers, sales leads, upcoming opportunities, products of interest,
19   engagement history, customer requirements, feature requests, internal Zoho product revenue and
20   correspondence with customers and engagements are limited to employees with roles and
21   responsibilities requiring access. Zoho limits access to its accounts through two-factor authentication
22   and password protection protocols.
23          B.      Former Zoho Employees Founded Freshworks Using Zoho’s Confidential
24                  Information

25          28.     From 2001 to 2010, Messrs. Mathrubootham and Krishnasamy worked at Zoho and

26   were subject to the same confidentiality obligations as all other employees. At the time of his

27   departure from Zoho in 2010, Mr. Mathrubootham was the VP of Product Management for

28   ManageEngine and his responsibilities included heading up Pre-sales and Customer Support for the



     FIRST AMENDED COMPLAINT                            8
           Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 10 of 23


 1   product. Mr. Krishnasamy worked as a Technical Architect on Mr. Mathrubootham’s team. As such,
 2   on information and belief, both Messrs. Mathrubootham and Krishnasamy had access to and
 3   knowledge of Zoho confidential business information, including technical development data, sales
 4   leads, customer lists, customer requirements, Zoho’s future product launches and confidential Zoho
 5   financial information.
 6          29.     Specifically, in his role at Zoho managing customer support services for
 7   ManageEngine, on information and belief, Mr. Mathrubootham had access to, and may have even
 8   contributed to, what features and tools Zoho was planning for a customer support management tool.
 9   Indeed, during his tenure at Zoho, Mr. Mathrubootham handled engineering, product strategy,
10   development, and customer support for several Zoho product lines including OpsManager and
11   ServiceDesk Plus, and even claims to have identified five new Zoho product opportunities for
12   development. See https://www.linkedin.com/in/girish1/. As such, Mr. Mathrubootham knew from
13   Zoho proprietary and confidential information what the demand for a customer support product was
14   and what customer support features would be important in a customer service management software
15   application.
16          30.     Using this knowledge, in October 2010, Mr. Mathrubootham, along with Mr.
17   Krishnasamy, departed Zoho to form Freshworks and work on a prototype for a customer service
18   management tool. https://www.freshworks.com/company/about/. Within a month of their departure,
19   Zoho officially launched its customer support management tool, Zoho Support (now Zoho Desk),
20   development of which was underway while Mr. Mathrubootham was still employed with Zoho. See
21   https://www.zoho.com/news/zoho-announces-zoho-support.html.
22          31.     Just eight months later, in June 2011, Freshworks launched its Freshdesk customer
23   service solution in competition with Zoho Support. That same month, when marketing and seeking
24   investments in Freshworks, Mr. Mathrubootham started using in Freshworks materials non-public
25   Zoho revenue numbers for Zoho ServiceDeskPlus and OpsManager, product lines he was responsible
26   for while at Zoho. Mr. Mathrubootham disclosed Zoho’s confidential revenue figures to investors in
27   pitch materials and in published interviews, presumably suggesting that his Freshdesk product would
28   perform similarly.



     FIRST AMENDED COMPLAINT                           9
           Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 11 of 23


            C.      Freshworks Continues to Use Zoho Confidential Information to Compete Against
 1
                    Zoho
 2
            32.     Despite removing Zoho’s confidential revenue information from Freshworks’
 3
     investment pitch materials, Freshworks has continued to copy or target Zoho in its product, sales, and
 4
     marketing strategies using Zoho confidential information.
 5
            33.     Knowing that Zoho employees have access to and retain valuable information
 6
     regarding Zoho customers and leads including specific customer needs, business prospects, product
 7
     requirements, development roadmaps, and revenue numbers, Freshworks aggressively recruits Zoho
 8
     employees to join Freshworks. As alleged above, in the ten years since its founding, Freshworks has
 9
     recruited over one hundred employees from Zoho. The Zoho team in charge of Zoho’s SalesIQ and
10
     Click products, for example, has seen what, at one point, constituted almost a third of its workforce
11
     leave for Freshworks in the past few years.
12
            34.     Freshworks’ recruitment efforts have not been limited to building a workforce in its
13
     nascent stages. In the first two months of 2020 alone, another seven Zoho technical and sales
14
     employees have been recruited by Freshworks. Recruitment of Zoho employees alone would not be
15
     an issue. Freshworks, however, knows that Zoho employees have unique knowledge of the market
16
     landscape, sales opportunities, and Zoho’s development paths for its business tools. On information
17
     and belief, Freshworks specifically directs recruitment at Zoho employees to gain access to this type
18
     of Zoho’s confidential customer, marketing, sales, and product development information.
19
            35.     Indeed, Freshworks’ company strategy has been to track the launch and release of
20
     Zoho products. As alleged above, following the launch of Freshdesk in June 2011, Freshworks
21
     released a series of products to compete with the software products offered by Zoho. In 2014,
22
     Freshworks released Freshservice, an IT Service Management (ITSM) tool which competes with
23
     Zoho’s ServiceDesk Plus software, one of the products for which Mr. Mathrubootham managed
24
     product development, marketing, and customer support while at Zoho. ServiceDesk Plus is also the
25
     Zoho product for which Freshworks had and disclosed confidential revenue numbers. In 2016,
26
     Freshworks launched Freshsales to compete with Zoho CRM and in 2017, it launched Freshteam to
27
     compete with Zoho Recruit and Freshchat to compete with Zoho SalesIQ. On information and belief,
28



     FIRST AMENDED COMPLAINT                           10
           Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 12 of 23


 1   Freshworks then relies on the former employees’ knowledge of Zoho’s confidential competitive sales
 2   data to undercut pricing and target sales strategies to Zoho’s customers and sales leads.
 3          36.     In addition to product development and sales, on information and belief, Freshworks
 4   has used Zoho’s confidential information to craft Freshworks’ marketing and press strategy, timing
 5   its press releases to coincide with Zoho’s major product announcements in an effort to dull the
 6   market impact of the launch of new Zoho products, as shown below:
 7
         Date              Zoho Product Announcement                   Freshworks Press Release
 8
        7/27/16     • Zoho announces launch of Zoho CRM         • Freshworks press release
 9                    product, the industries from multichannel   regarding
                      CRM product                                 (https://www.freshworks.com/pr
10                    (https://www.zoho.com/news/zoho-            ess-release/getapp-names-
11                    launches-industry-first-multi               freshdesk-category-leader/)
                      channel-crm.html)
12                  • Zoho announces launch of SalesInbox
13                    (https://www.zoho.com/news/zoho-
                      launches-the-first-email-client-designed-
14                    exclusively-for-salespeople.html

15                  • Zoho announces Zoho Developer and
                      Zoho Marketplace offerings
16                    (https://www.zoho.com/news/zoho-
                      developer-and-zoho-marketplace-gives-
17                    developer.html)
18      3/14/17     • Zoho announces launch of Zoho Finance        • Freshworks press release
19                    Plus (https://www.zoho.com/news/zoho-          regarding partnership with Rolo,
                      launches-zoho-finance-plus.html)               issued four days after Rolo’s
20                                                                   announcement of the same
                                                                     partnership
21                                                                   (https://www.freshworks.com/
                                                                     press-release/freshdesk-partners-
22
                                                                     with-rolo/) and
23                                                                   (https://www.getrolo.in/
                                                                     pr_mar10_2017/)
24
       11/15/18     • Zoho announces launch of Zoho               • Freshworks press release
25                    Analytics – business intelligence and         regarding executive hires
                      analytics platform                            (https://www.freshworks.com/pre
26
                      (https://www.zoho.com/news/zoho-              ss-release/leadership-hires-cio-
27                    analytics-enables-organizations-to-           ciso/)
                      make-smarter-business-decisions.html)
28



     FIRST AMENDED COMPLAINT                           11
           Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 13 of 23


                    • Zoho announces major updates to Zoho
 1
                      Social (https://www.zoho.com/news
 2                    /richer-analytics-makes-zoho-social-a-
                      powerful-platform-for-social-media-
 3                    marketers.html)
 4                  • Zoho announces updates to Zoho Desk
                      (https://www.zoho.com/news/zoho-
 5                    doubles-down-on-ai-as-it-sees-
                      exponential-growth-in-its-customer-
 6                    service-management-solution.htm
 7                  • Zoho unveils next generation of Zoho
                      CRM Plus (https://www.zoho.com/
 8                    news/zoho-deepens-analytics-and-ai-in-
 9                    new-customer-experience-
                      platform.html)
10
            37.     Most egregious, however, has been Freshworks’ concerted efforts to steal Zoho
11
     confidential competitive sales information including confidential customer lists, sales leads, key
12
     contact information for such customers and leads and customer requirements that are integral to
13
     Zoho’s product development, marketing, and sales strategies. Freshworks has unlawfully gained
14
     access to such Zoho data stored in Zoho’s confidential Zoho CRM database and its sales personnel
15
     have been aggressively contacting these Zoho customers. Zoho’s CRM database is not publicly
16
     available and is only accessible to “need-to-know” employees under the above-described password
17
     and two-factor authentication protocol.
18
            38.     Freshworks, however, has gained access to and misappropriated Zoho’s confidential
19
     customer, sales, and product requirements information housed in Zoho’s CRM database. Freshworks
20
     has been contacting Zoho customers and leads, using contact information that resides solely on
21
     Zoho’s CRM database. For example, on February 24, 2020, Mallikarjun “Arjun” Ravikumar – a
22
     Freshworks Regional Head – sent out several emails to customers listed in Zoho’s confidential CRM
23
     database. Among them was the following email sent to n******@a*******.com, a Zoho client who
24
     had registered with Zoho CRM and was entered into Zoho’s database on January 23, 2020:
25
26
27
28



     FIRST AMENDED COMPLAINT                           12
          Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 14 of 23


 1

 2
 3
 4
 5

 6
 7
 8
 9
10
11
12
13          39.    In response to questioning by the customer as to where Freshworks received the

14   customer’s contact information, Mr. Ravikumar attempted to cover up his misconduct and responded

15   that he had used the wrong domain name:

16
17

18
19

20
21
22
23
24
25          40.    That, however, was not the only instance of Freshworks’ contacting Zoho customers

26   using information that exists only in Zoho’s confidential CRM. That same day, Freshworks also sent

27   the same marketing email to a Zoho Partner:

28



     FIRST AMENDED COMPLAINT                         13
          Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 15 of 23


 1

 2
 3
 4
 5

 6
 7
 8
 9
10
11          41.    The Zoho Partner created the email account for the sole purpose of testing Zoho’s

12   CRM plus product, registering it with Zoho’s CRM on January 29, 2020. The Partner has never used

13   the email address anywhere else for any other purpose:

14
15
16
17

18
19

20
21
22          42.    Indeed, Zoho created several Zoho test accounts and registered them with Zoho’s
23   CRM on February 4, 2020 and February 12, 2020. Three test email accounts that exist only in
24   Zoho’s CRM also received the same marketing email from Freshworks on February 24, 2020. One
25   of them, set up as Showzohooneplus@gmail.com, received the following email from Freshworks:
26
27
28



     FIRST AMENDED COMPLAINT                         14
          Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 16 of 23


 1

 2
 3
 4
 5

 6
 7
 8
 9
10
11
            43.    In response to follow up inquiry as to how Freshworks received the email address, Mr.
12
     Ravikumar responded that he received it from a channel partner who also sells Zoho products, despite
13
     the fact that Zoho has never shared this showzohooneplus test email account with anyone:
14
15
16
17

18
19

20
21
22
23
24
25
26
            44.    Just a few days earlier, on February 10, 2020, two other Zoho test accounts using
27
     Zoho email addresses created solely for internal Zoho testing and registered with Zoho’s CRM on
28



     FIRST AMENDED COMPLAINT                         15
           Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 17 of 23


 1   January 2 and 3, 2020 received marketing emails from Freshworks. For example, a test
 2   muralip+2@zohocorp.com email account received the following email from Mr. Ravikumar of
 3   Freshworks:
 4
 5

 6
 7
 8
 9
10
11
            45.     As Zoho’s test accounts are not registered or used anywhere else, use of such test
12
     accounts show that Freshworks has gained accessed Zoho’s confidential CRM database sometime
13
     between registration of Zoho’s “muralip+2” test account into its CRM on January 3, 2010 and
14
     Freshworks’ sending of the February 10, 2020 marketing email.
15
            46.     Freshworks again gained access to Zoho’s CRM database at least once sometime
16
     between the February 12, 2020 registration of Zoho’s test account into its CRM and Freshworks’
17
     sending of its February 24, 2020 marketing email to the test accounts. While these are the
18
     unauthorized access of Zoho’s CRM that Zoho is aware of from its test accounts and discussions with
19
     customers, the full scope of Freshworks’ systematic and unlawful breach of Zoho’s confidential
20
     CRM, and the full effects of that violation, is unknown at this time. Zoho’s confidential internal
21
     Zoho CRM database contains not only customer contact information, it also contains sales leads,
22
     customer feedback on products and pricing, reveneue figures, confidential internal communications
23
     and customer requirements. Thus, on information and belief, Freshworks has unlawfully accessed all
24
     this Zoho confidential and proprietary competitive business information.
25
            47.     The full scope Freshworks’ access to and use of Zoho confidential customer contact
26
     and preference information is yet to be known but it appears widespread. Zoho customers have
27
     complained that shortly after acquiring Zoho products, they were contacted by Freshworks offering
28



     FIRST AMENDED COMPLAINT                           16
           Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 18 of 23


 1   competing solutions. For example, in early 2019, Dubai Taxi, sought a ManageEngine quote through
 2   an online submission. Shortly after doing that, on information and belief, Freshworks contacted the
 3   customer offering a competing solution. On information and belief, Dubai Taxi had not made its
 4   contact information available to Freshworks and had not made any any public indication it was in the
 5   market for ManageEngine or Freshworks solutions. Similarly, around the same time, on information
 6   and belief, Sharjah University also sought a ManageEngine quote via an online submission. Shortly
 7   after doing that, on information and belief, Freshworks contacted the customer offering a competing
 8   solution. On information and belief, Sharjah University had not made its contact information
 9   available to Freshworks and had not made any any public indication it was in the market for
10   ManageEngine or Freshworks solutions.
11          48.     Freshworks’ theft and misappropriation of Zoho’s confidential customer data is not
12   limited to the unauthorized access and theft of data from Zoho’s Zoho CRM. Freshworks has also
13   been aggressively pressuring Zoho Partners who are under strict confidentiality obligations to
14   disclose Zoho confidential information in connection with conversion of their Zoho projects and
15   customers to competing Freshworks platforms. Instead of trying to compete with Zoho on a level
16   playing field in the marketplace, Freshworks is now interfering with Zoho’s ongoing and prospective
17   relationships with its channel partners and seeking to have them violate their confidentiality
18   agreements with Zoho. Furthermore, in its effort to get Zoho Partners to switch allegiance and
19   become Freshworks partners, Freshworks has also made use of other Zoho confidential information.
20   Namely, in attempting to persuade Zoho Partners to become Freshworks Partners, Freshworks has
21   disclosed knowledge of Zoho’s confidential Partner commission structure. This commission
22   structure is maintained strictly confidential. In addition to all Zoho employees with knowledge of
23   this structure being obligated to maintain the confidentiality of this structure, each and every Zoho
24   Partner is under strict written obligations to maintain the commission structure confidential. Despite
25   this, Freshworks has somehow gained access to this Zoho confidential commission information and
26   made use of it in an effort to convert Zoho Partners. As an example, in 2019 Freshworks met with
27   Zoho Partner EasyToCheck. In that meeting, Freshworks disclosed knowledge of the Zoho Partner
28   commission rate structure and attempted to undercut it in an effort to convert Zoho’s Partner.



     FIRST AMENDED COMPLAINT                            17
           Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 19 of 23


            D.      Zoho Has Been Harmed by Freshworks Unauthorized Access to and Use of Zoho
 1
                    Confidential Information
 2
            49.     Zoho built its business on significant investment in its products, employees, customer
 3
     and partner relationships and understanding of the market. Zoho develops its products with a long-
 4
     term vision of offering a suite of products and services that will address a company’s entire software
 5
     needs. That thorough understanding of customer requirements, which begins with Zoho’s investment
 6
     in internal talent through its employee training programs and ends with it use and belief in its own
 7
     products, is what has enabled Zoho to amass a robust and loyal customer base. Its reputation, built
 8
     over two decades in the industry, opens doors to sales leads and partnership opportunities.
 9
            50.     By misappropriating Zoho’s customer data, sales lead data and partner commission
10
     information, and market information, Freshworks is trying to shortcut the hard work and goodwill
11
     that is necessary to build a robust customer following. Freshworks’ systematic copying of Zoho’s
12
     product development, contacting of Zoho customers and sales leads using Zoho’s confidential
13
     customer and sales information, and sales tactics using Zoho’ confidential commission and customer
14
     requirements information gives Freshworks an unfair advantage by allowing it (1) to avoid having to
15
     expend the time and resources to identify and target sales leads, (2) do the development and testing
16
     work needed to identify features and functionalities potential customers may want, and (3) under cut
17
     Zoho on pricing using confidential information, enabling Freshworks to get a head start competing
18
     against Zoho. It harms Zoho by potentially diverting customers or allowing Freshworks to undercut
19
     Zoho on pricing or other sales terms.
20
            51.      With this action, Zoho seeks to vindicate its rights, prevent any further theft and
21
     misuse of confidential, proprietary trade secret information, and obtain compensation for its damages
22
     and for Freshworks’ enrichment resulting from its unlawful conduct.
23
                                        FIRST CAUSE OF ACTION
24                                (Violation of Defense of Trade Secret Act)
25          52.     Zoho incorporates all of the above paragraphs as though fully set forth herein.
26          53.     Zoho owns and possesses certain confidential, proprietary, and trade secret
27   information. Zoho’s owns the following trade secrets: its confidential Partner commission rate
28   structure; compliations of customer and lead names, private email addresses, phone numers, key



     FIRST AMENDED COMPLAINT                           18
           Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 20 of 23


 1   contacts, engagement history, feature and product preferences, pricing terms, prior offers, feature
 2   requests and sale strategy information and; confidential revenue figures for Zoho products
 3          54.     Zoho’s trade secrets relate to products and services used, sold, and ordered in, or
 4   intended to be used, sold, and/or ordered in, interstate and foreign commerce.
 5          55.     Zoho has taken reasonable measures to keep such information secret and confidential.
 6   For example, access to Zoho’s CRM is limited to only those Zoho employees who need access to the
 7   information to perform their job responsibilities. All employees are subject to confidentiality
 8   agreements that prohibit employees from using or disclosing Zoho information outside of Zoho both
 9   during and after their employment with Zoho. All channel partners with access to Zoho confidential
10   customer and product information and commission information are bound by strict confidentiality
11   provisions.
12          56.     Because of Zoho’s confidentiality provisions, its confidential and proprietary trade
13   secret information is not available to others in the web-based business software industry to use
14   through any legitimate means.
15          57.     Zoho’s confidential and proprietary trade secret information derives independent
16   economic value from not being generally known to, and not being readily ascertainable through
17   proper means by, another person who could obtain economic value from the disclosure or use of that
18   information.
19          58.     In violation of Zoho’s rights, Freshworks misappropriated Zoho’s confidential and
20   proprietary trade secret information in the unlawful manner as alleged herein. Specifically,
21   Freshworks has gained access to and used Zoho’s trade secret customer, lead and Partner
22   information. Freshworks’ misappropriation of Zoho’s confidential and proprietary trade secret
23   information was intentional, knowing, willful, malicious, fraudulent, and oppressive. Freshworks has
24   attempted and continues to attempt to conceal its misappropriation.
25          59.     The acts of misappripropriation done by Freshwork’s employees alleged herein were
26   done within the scope of their employment and their misappropriation and use of
27   Zoho’s trade secrets were incident to their duties.
28



     FIRST AMENDED COMPLAINT                               19
           Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 21 of 23


 1          60.     On information and belief, if Freshworks is not enjoined, Freshworks will continue to
 2   misappropriate and use Zoho’s trade secret information to its own benefit and to Zoho’s detriment.
 3          61.     As a direct and proximate result of Freshworks’ conduct, Zoho has suffered, and if
 4   Freshworks’ conduct is not stopped, will continue to suffer severe competitive harm, irreparable
 5   injury, and significant damages, in an amount to be proven at trial. Because Zoho’s remedy at law is
 6   inadequate, Zoho seeks, in addition to damages, preliminary and permanent injunctive relief to
 7   recover and protect its confidential and proprietary trade secret information and to protect other
 8   legitimate business interests. Zoho operates in a competitive market and will continue to suffer
 9   irreparable harm absent injunctive relief.
10          62.     Zoho has been damaged by all the foregoing and is entitled to an award of exemplary
11   damages and attorneys’ fees.
12                                    SECOND CAUSE OF ACTION
            (Violation of California Uniform Trade Secrets Act, Cal. Civ. Code § 3426, et seq.)
13
            63.     Zoho incorporates all of the above paragraphs as though fully set forth herein.
14
            64.     Zoho’s confidential Partner commission rate structure and its confidential customer
15
     and lead information (specifically, compliations of customer and lead names, private email addresses,
16
     phone numers, key contacts, engagement history, feature and product preferences, pricing terms,
17
     prior offers, feature requests and sale strategy information) and Zoho’s confidential revenue figures
18
     constitute trade secrets defined by California’s Uniform Trade Secrets Act. Zoho owns and possesses
19
     this trade secret information, as alleged above.
20
            65.     Zoho has taken reasonable measures to keep such information secret and confidential.
21
     For example, access to Zoho’s CRM is limited to only those Zoho employees who need access to the
22
     information to perform their job responsibilities. All employees are subject to confidentiality
23
     agreements that prohibit employees from using or disclosing Zoho information outside of Zoho both
24
     during and after their employment with Zoho. All channel partners with access to Zoho confidential
25
     customer and product information are bound by strict confidentiality provisions.
26
            66.     Freshworks knew or should have known under the circumstances that the information
27
     misappropriated by it were trade secrets.
28



     FIRST AMENDED COMPLAINT                            20
           Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 22 of 23


 1          67.     Freshworks misappropriated these trade secrets at least by acquiring trade secrets with
 2   knowledge of or reason to know that the trade secrets were acquired by improper means, and
 3   Freshworks is using the trade secrets acquired by improper means without Zoho’s consent.
 4          68.     As a direct and proximate result of Freshworks’ conduct, Zoho is threatened with
 5   injury and has been injured in an amount that will be proven at trial. Zoho has also incurred, and will
 6   continue to incur, additional damages, costs, and expenses, including attorneys’ fees, as a result of
 7   Freshworks’ misappropriation. As a further proximate result of the misappropriation and use of
 8   Zoho’s trade secrets, Freshworks was unjustly enriched.
 9          69.     Freshworks’ misappropriation of Zoho’s confidential and proprietary trade secret
10   information was willful, malicious, and fraudulent. Freshworks is therefore entitled to exemplary
11   damages under California Civil Code § 3426.3(c).
12          70.     Freshworks’ conduct constitutes transgressions of a continuing nature for which Zoho
13   has no adequate remedy at law. Unless and until enjoined and restrained by order of this Court,
14   Freshworks will continue to retain and use Zoho’s trade secret information to enrich itself and divert
15   business from Zoho. Pursuant to California Civil Code § 3426.2, Zoho is entitled to an injunction
16   against the misappropriation and continued threatened misappropriation of trade secrets as alleged
17   herein and further asks the Court to allow discovery into the scope of Freshworks’ unauthorized
18   access of and misappropriation of Zoho’s trade secret, and to restrain Freshworks from using all trade
19   secret information misappropriated from Zoho and to return all trade secret information to Zoho.
20          71.     Pursuant to California Civil Code § 3426.4 and related law, Zoho entitled to an award
21   of attorneys’ fees.
22                                         DEMAND FOR JURY TRIAL
23          72.     Zoho respectfully requests a jury trial in this action under the Federal Rules of Civil
24   Procedure on all issues so triable.
25                                           PRAYER FOR RELIEF
26          WHEREFORE, Zoho demands judgment against Freshworks as follows:
27           1.     Judgment in Zoho’s favor against Freshworks on all causes of action alleged herein;
28



     FIRST AMENDED COMPLAINT                            21
            Case 3:20-cv-01869-VC Document 15 Filed 06/05/20 Page 23 of 23


 1           2.     A preliminary and/or permanent injunction restraining Freshworks from maintaining
 2   possession of, directly or indirectly disclosing, or further misappropriating or directly using Zoho’s
 3   confidential and proprietary information;
 4           3.     For an order requiring Freshworks to certify, in writing, under oath, that they have
 5   returned and/or destroyed all Zoho’s confidential and proprietary information and no longer have any
 6   such information, or materials containing or reflecting such information;
 7           4.     For an order requiring Freshworks to identify all Freshworks employees who have had
 8   access to Zoho’s confidential and proprietary information;
 9           5.     For an order enjoining any Freshworks employee who has had access to Zoho’s
10   confidential and proprietary information from being involved in sales or marketing products in
11   competition with Zoho;
12           6.     For compensatory damages, according to proof, with interest thereon as provided by
13   law;
14           7.     For exemplary damages;
15           8.     For punitive damages;
16           9.     For pre- and post-judgment interest on all damages;
17           10.    For attorneys’ fees;
18           11.    For costs of suit as provided by law; and
19           12.    For such further and other relief as the Court deems just and proper.
20
     Dated: June 5, 2020                    Respectfully submitted,
21
22                                                 MARTON RIBERA SCHUMANN & CHANG LLP

23                                                   By:     /s/ Ryan J. Marton
                                                               Ryan J. Marton
24
                                                     RYAN J. MARTON (SBN 223979)
25                                                   ryan@martonribera.com
26                                                   MARTON RIBERA SCHUMANN & CHANG LLP
                                                     548 Market Street, Suite 36117
27                                                   San Francisco, CA 94104
                                                     Telephone: (415) 360-2515
28



     FIRST AMENDED COMPLAINT                            22
